DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 November 2019 has been considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 lacks a closing period (.) .  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,498,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a slight broadening and reordering of the claims of the ‘742 Patent.
As to claim 1, the ‘742 Patent discloses a method of security authorization on an electronic device, the method comprising (Claim 1: A method of security authorization on an electronic device, the method comprising): 
detecting whether a trusted device is present in proximity to the electronic device, wherein the trusted device is associated with a user profile of an application executed on the electronic device, and wherein the user profile includes access to private information (Claim 1: detecting whether a trusted device is present in proximity to the electronic device, wherein the trusted device is associated with a user profile of an application executed on the electronic device, and wherein the user profile includes access to private information); 
sending, to the trusted device, a request for activation of a confirmation prompt before allowing access to the user profile (Claim 8: The method of claim 1, further comprising sending, to the trusted device, a request for activation of a confirmation prompt before allowing access to the user profile); and 
allowing access to the user profile in response to activation of the confirmation prompt and detecting that the trusted device is present in proximity to the electronic allowing access to the user profile in response to detecting that the trusted device is present in proximity to the electronic device).
As to claim 2, the ‘742 Patent discloses the method of claim 1, wherein the detecting whether a trusted device is present is performed in response to receiving a request through the application to access the user profile associated with the trusted device (Claim 2: identical).
As to claim 3, the ‘742 Patent discloses the method of claim 1, wherein detecting whether the trusted device is present in proximity to the electronic device comprises detecting whether the trusted device is within a predetermined distance of the electronic device (Claim 3: identical).
As to claim 4, the ‘742 Patent discloses the method of claim 1, wherein detecting whether the trusted device is present in proximity to the electronic device comprises detecting whether the trusted device is detected in a predetermined direction from the electronic device (Claim 4: identical).
As to claim 5, the ‘742 Patent discloses the method of claim 1, further comprising: in response to detecting a presence of a plurality of trusted devices in proximity to the electronic device, requesting an additional authentication factor associated with the user profile before allowing access to the user profile (Claim 5: identical).
As to claim 6, the ‘742 Patent discloses the method of claim 5, further comprising requesting selection of the user profile from a plurality of user profiles, wherein each user profile of the plurality of user profiles is associated with at least one of the plurality of trusted devices (Claim 6: identical).
claim 7, the ‘742 Patent discloses the method of claim 1, further comprising automatically selecting the user profile from among a plurality of user profiles based on the association between the user profile and the trusted device (Claim 7: identical).
As to claim 8, the ‘742 Patent discloses an electronic device comprising (Claim 9: An electronic device comprising): 
a processor (Claim 9: a processor); 
a transceiver (Claim 9: a transceiver); and 
a memory containing an application (Claim 9: and a memory containing an application), 
wherein the processor is configured to (Claim 9: wherein the processor is configured to): 
control the transceiver to detect whether a trusted device is present in proximity to the electronic device, wherein the trusted device is associated with a user profile of an application executed on the electronic device, and wherein the user profile includes access to private information contained in the memory (Claim 9: control the transceiver to detect whether a trusted device is present in proximity to the electronic device, wherein the trusted device is associated with a user profile of an application executed on the electronic device, and wherein the user profile includes access to private information contained in the memory), 
control the transceiver to send, to the trusted device, a request for activation of a confirmation prompt before allowing access to the user profile (Claim 16: The electronic device of claim 9, wherein the processor is further configured to control the transceiver to send to the trusted device a request for activation of a confirmation prompt before allowing access to the user profile); and 
control the application to allow access to the user profile in response to activation of the confirmation prompt and detecting that the trusted device is present in proximity to the electronic device (Claim 9: control the application to allow access to the user profile in response to detecting that the trusted device is present in proximity to the electronic device).  
As to claim 9, the ‘742 Patent discloses the electronic device of claim 8, wherein the processor is further configured to: control the transceiver to receive a request through the application to access the user profile associated with the trusted device, and in response to the request, control the transceiver to perform the detecting whether a trusted device is present (Claim 10: identical).
  As to claim 10, the ‘742 Patent discloses the electronic device of claim 8, wherein the processor is further configured to recognize the detecting of the trusted device within a predetermined distance of the electronic device (Claim 11: identical).
As to claim 11, the ‘742 Patent discloses the electronic device of claim 8, wherein the processor is further configured to recognize the detecting of the trusted device in a predetermined direction from the electronic device (Claim 12: identical).
As to claim 12, the ‘742 Patent discloses the electronic device of claim 8, wherein the processor is further configured to: in response to the transceiver detecting a presence of a plurality of trusted devices in proximity to the electronic device, control the transceiver to request an additional authentication factor associated with the user profile before controlling the application to allow access to the user profile (Claim 13: identical).
claim 13, the ‘742 Patent discloses the electronic device of claim 12, wherein the processor is further configured to control the application to request selection of the user profile from a plurality of user profiles, wherein each user profile of the plurality of user profiles is associated with at least one of the plurality of trusted devices (Claim 14: identical). 
As to claim 14, the ‘742 Patent discloses the electronic device of claim 8, wherein the processor is further configured to automatically select the user profile from among a plurality of user profiles based on the association between the user profile and the trusted device (Claim 15: identical).
As to claim 15, the ‘742 Patent discloses a non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that when executed causes at least one processor of an electronic device to (Claim 17: A non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that when executed causes at least one processor of an electronic device to): 
detect whether a trusted device is present in proximity to the electronic device, wherein the trusted device is associated with a user profile of an application executed on the electronic device, and wherein the user profile includes access to private information (Claim 17: detect whether a trusted device is present in proximity to the electronic device, wherein the trusted device is associated with a user profile of an application executed on the electronic device, and wherein the user profile includes access to private information); 
The method of claim 1, further comprising sending, to the trusted device, a request for activation of a confirmation prompt before allowing access to the user profile); and 
allow access to the user profile in response to activation of the confirmation prompt and detecting that the trusted device is present in proximity to the electronic device (Claim 17: allow access to the user profile in response to detecting that the trusted device is present in proximity to the electronic device). 
As to claim 16, the ‘742 Patent discloses the non-transitory computer readable medium of claim 15, wherein the detecting whether a trusted device is present is performed in response to receiving a request through the application to access the user profile associated with the trusted device (Claim 18: identical).
As to claim 17, the ‘742 Patent discloses the non-transitory computer readable medium of claim 15, wherein the computer readable program code when executed further causes at least one processor to: in response to detecting a presence of a plurality of trusted devices in proximity to the electronic device, request an additional authentication factor associated with the user profile before allowing access to the user profile (Claim 19: identical).
As to claim 18, the ‘742 Patent discloses the non-transitory computer readable medium of claim 15, wherein the computer readable program code when executed further causes at least one processor to: automatically select the user profile from among a plurality of user profiles based on the association between the user profile and the trusted device (Claim 20: identical).  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2003/0070091 by Loveland discloses granular authorization of user access to network resources
U.S. Patent Application Publication No. 2004/0064701 by O’Donoghue discloses automatically selecting a user profile after authentication
U.S. Patent Application Publication No. 2005/0025125 by Kwan discloses determining is an authentication protocol is supported or not
U.S. Patent No. 7,149,895 to Asokan et al. discloses the authentication of unknown terminals
U.S. Patent Application Publication No. 2007/0094501 by Takimizawa et al. discloses authentication entity devices
U.S. Patent Application Publication No. 2007/0226509 by Senga et al. discloses authentication using an attestation device
U.S. Patent Application Publication No. 2008/0256356 by Zhao et al. discloses automatically selecting user profiles based on security profiles
U.S. Patent Application Publication No. 2008/0294763 by Uchida discloses user selecting profiles
U.S. Patent Application Publication No. 2009/0236410 by Noda et al. discloses direction detection in authentication
U.S. Patent Application Publication No. 2010/0071031 by Carter et al
U.S. Patent Application Publication No. 2010/0161664 by Puhl discloses authenticating a user at a public terminal
U.S. Patent Application Publication No. 2013/0212654 by Dorfman et al. discloses profiling client devices
U.S. Patent Application Publication No. 2014/0068751 by Last discloses automated device access
U.S. Patent Application Publication No. 2018/0020350 by Vissa et al. discloses gesture actuation of devices
U.S. Patent No. 10,075847 by Moreton et al. discloses tiered authentication


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432